NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         FEB 25 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30075

                Plaintiff-Appellee,             D.C. No. 3:05-cr-00076-RRB-1

 v.

BYRON WILLIAMS, AKA Felipe,                     MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Ralph R. Beistline, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Byron Williams appeals from the district court’s order denying his motion

for a reduction of sentence under the First Step Act. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Williams contends that the district court erred by failing to give sufficient



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
weight to his post-sentencing rehabilitation efforts. Assuming without deciding

that Williams was eligible for a sentence reduction under the First Step Act, the

district court did not abuse its discretion by concluding that a reduction was

unwarranted in light of Williams’s misconduct while in custody and his criminal

history. See United States v. Kelley, 962 F.3d 470, 479 (9th Cir. 2020); see also

United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The

weight to be given the various factors in a particular case is for the discretion of the

district court.”). Moreover, contrary to Williams’s contention, the record reflects

that the court considered Williams’s arguments and provided a sufficient

explanation for its decision. See Chavez-Meza v. United States, 138 S. Ct. 1959,

1965 (2018).

      AFFIRMED.




                                           2                                     20-30075